DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021, has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mike Whitham on April 19, 2021.
The application has been amended as follows: 
In claim 8, line 13, “waterjet” is replaced with --water jet--.
In claim 11, line 4, “waterjet” is replaced with --water jet--.
In claim 12, line 4, “waterjet” is replaced with --water jet--.
In [0013] of the specification, “waterjet” is replaced with --water jet--.
In [0055] of the specification, “waterjet” is replaced with --water jet--.
In [0066] of the specification, “waterjet” is replaced with --water jet--.
In [0086] of the specification, “waterjet” is replaced with --water jet--.
In [0093] of the specification, “waterjet” is replaced with --water jet--.
In [0094] of the specification, each of the three (3) uses of “waterjet” is replaced with --water jet--.
In [0095] of the specification, each of the three (3) uses of “waterjet” is replaced with --water jet--.
Allowable Subject Matter
Claims 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest, in the context of the claims, a fracture-directed method of steering a needle towards a desired target including the step of steering the nozzle away from the longitudinal axis of the cannula fluid conduit such that the nozzle is not collinear with the cannula fluid conduit.  Stigall et al. (US 20150112188) discloses a similar method, but the needle is only rotated about the longitudinal axis so that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771